NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLAUDIO BERNARDINO,                             No. 17-56682

                Plaintiff-Appellant,            D.C. No. 3:15-cv-01143-H-BGS

 v.
                                                MEMORANDUM*
SANDOVAL, Correctional Officer;
MOSLEY, Correctional Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      California state prisoner Claudio Bernardino appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging federal claims

arising from the search of his cell. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Bernardino’s access-to-courts claim

because Bernardino failed to allege facts sufficient to show that he suffered an

actual injury. See Lewis v. Casey, 518 U.S. 343, 348-55 (1996) (requiring factual

allegations showing actual injury in order to state an access-to-courts claim).

      The district court properly dismissed Bernardino’s medical deliberate

indifference claim because Bernardino failed to allege facts sufficient to show that

defendants were deliberately indifferent to his vision needs. See Toguchi v. Chung,

391 F.3d 1051, 1056-57 (9th Cir. 2004) (setting forth elements for a deliberate

indifference claim).

      The district court properly dismissed Bernardino’s property deprivation

claim because Bernardino failed to allege facts sufficient to show that a meaningful

post-deprivation remedy was unavailable to him. See Hudson v. Palmer, 468 U.S.

517, 533 (1984) (holding that an intentional deprivation of property does not

violate due process if a meaningful post-deprivation remedy is available); Barnett

v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (“California [l]aw provides an

adequate post-deprivation remedy for any property deprivations.”).

                                          2                                       17-56682
       The district court did not abuse its discretion by denying Bernardino leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and stating that leave to amend may be denied where amendment would be

futile).

       Bernardino’s request for miscellaneous relief (Docket Entry No. 15) is

denied.

       AFFIRMED.




                                          3                                   17-56682